UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

______________________________
                              )
JEFFREY MCMICKLE,             )
                              )
          Plaintiff,          )
                              )
          v.                  )       Civil Action No. 09-1688 (RWR)
                              )
WILLIAM ARAGON et al.,        )
                              )
          Defendants.         )
______________________________)


                     MEMORANDUM OPINION AND ORDER

     Pro se plaintiff Jeffrey McMickle filed a complaint in

Superior Court against his union representative William Aragon

and McMickle’s superior Eric Conroy1 after Conroy fired McMickle

from his job at Capital Host.    McMickle alleges that he

unknowingly signed a letter of resignation and does not know why

he was fired.   (Compl. at 1.)   He further alleges that Aragon is

not doing anything on McMickle’s behalf now that McMickle is out

of work.   (Id.)    Aragon removed the complaint to this court, and

he now moves for judgment on the pleadings.    Because a claim that

a union breached its duty of fair representation can be brought

only against the union itself, and not against individual union



     1
       McMickle has not filed proof of service upon Conroy within
the 120-day period allowed by Fed. R. Civ. P. 4(m), nor has
Conroy filed an answer or other response to the complaint.
McMickle therefore will be ordered to show cause why the
complaint should not be dismissed for want of prosecution as to
Conroy.
                                - 2 -

agents or officers, Aragon’s motion for judgment on the pleadings

will be granted.

     As an employee’s exclusive bargaining representative, a

union has “a statutory duty fairly to represent” that employee.

Vaca v. Sipes, 386 U.S. 171, 177 (1967); see also Plumbers & Pipe

Fitters Local Union No. 32 v. NLRB, 50 F.3d 29, 31 (D.C. Cir.

1995) (noting that a union breaches its duty of fair

representation “when its actions are ‘arbitrary, discriminatory,

or in bad faith’” (quoting Vaca, 386 U.S. at 177)).    This duty

extends to enforcing any collective bargaining agreement between

a union and an employer.   Vaca, 386 U.S. at 177.   If a union

violates this duty, § 301(b) of the Labor Management Relations

Act, 29 U.S.C. § 185(b), provides that “[a]ny money judgment

against a labor organization . . . shall be enforceable only

against the organization as an entity . . . and shall not be

enforceable against any individual member or his assets.”    A

money judgment therefore cannot be sought or enforced against a

union representative when the union violated its duty of fair

representation.    See Atkinson v. Sinclair Refining Co., 370 U.S.

238, 249 (1962) (holding that dismissal of claim for damages

against individual union officers and agents alleging that the

union breached the collective bargaining contract and tortiously

interfered with contractual relations was appropriate because

“when a union is liable for damages . . . its officers and
                                 - 3 -

members are not”), overruled in part on other grounds by Boys

Markets, Inc. v. Retail Clerks Union, Local 770, 398 U.S. 235,

237-41 (1970).

     Here, McMickle’s allegation that Aragon “is not doing

nothing now that [McMickle is] out of work” (Compl. at 1) can be

construed to allege a claim that the union violated its duty of

fair representation to enforce the collective bargaining

agreement on McMickle’s behalf after his termination.    The only

relief that McMickle seeks is $8,000 in damages.    Because a

plaintiff can bring a fair representation claim for damages

against only the union itself, McMickle is not entitled to

damages from Aragon under even a liberal construction of his pro

se complaint, Howerton v. Ogletree, 466 F. Supp. 2d 182, 183

(D.D.C. 2006), and Aragon is not a proper defendant in this case.

Accordingly, it is hereby

     ORDERED that defendant Aragon’s motion [5] for judgment on

the pleadings be, and hereby is, GRANTED.    Judgment is entered

for Aragon.   It is further

     ORDERED that McMickle show cause in writing by September 20,

2010 why this case should not be dismissed for want of

prosecution as to Conroy.     If appropriate, McMickle may show

cause by the deadline by filing proof of service, securing entry

of default, and filing and serving on Conroy a motion for default

judgment with a proposed final default judgment.    If McMickle
                              - 4 -

fails to comply timely with this order, the complaint may be

dismissed.

     SIGNED this 8th day of September, 2010.



                              _________/s/________________
                              RICHARD W. ROBERTS
                              United States District Judge